Exhibit 10.2
Execution Version


Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.
















Shareholders Agreement






The Shareholders detailed in Schedule 1


and


Novovet Pty Ltd











--------------------------------------------------------------------------------





Table of contents
 
1
Definitions and interpretation
2
2
Operation of this Agreement
9
3
Board of Directors
10
4
Board meetings
11
5
Decision making
12
6
Financial reporting
13
7
Funding
14
8
Dividend policy
16
9
Encumbrances
17
10
Employee Incentive Plan
17
11
Anti-Dilution Right
18
12
Transfer of Shares
18
13
Procedure on Transfer of Shares
20
14
Drag along rights
24
15
Tag along rights
25
16
Determination of Sale Price
26
17
Provisions applying to all Transfers
27
18
Confidentiality
29
19
Public announcements
31
20
Indemnity
31
21
Party as trustee
32
22
Default
32
23
Resolution of deadlocks
33
24
Termination
36
25
Notices
37
26
General
38
Schedule 1 - Shareholders
41
Schedule 2 - Matters requiring Special Majority Approval
42
 
 
 





Shareholders Agreement         page 1

--------------------------------------------------------------------------------




Shareholders Agreement
Date ►26 April 2019
Parties
1
The Shareholders detailed in Schedule 1 (Shareholders)

2
Novovet Pty Ltd ACN 631 032 749 of 2806 Ipswich Road, Darra, Brisbane 4076
Queensland, Australia (Company)

Background
A
The Company was registered in Queensland on 16 January 2019.

B
The Company has entered into the Sub-Licence Agreement for the purposes of
conducting the Business.

C
The Shareholders wish to enter into this Agreement to:

(1)
record their aims and objectives in relation to the Company;

(2)
regulate their rights and obligations as members of the Company;

(3)
provide for the admission (from time to time) of new shareholders to the
Company; and

(4)
provide for the operation and administration of the Company.

It is agreed as follows.
1
Definitions and interpretation

1.1
Definitions

The following definitions apply in this document:
Accounting Standards means:
(a)
the accounting standards made by the Australian Accounting Standards Board in
accordance with the Corporations Act, and the requirements of that Act relating
to the preparation and content of financial statements; and

(b)
generally accepted accounting principles that are consistently applied in
Australia, except those inconsistent with the standards or requirements referred
to in paragraph (a).

Affiliate means in relation to a person (first-mentioned person):
(a)
a person that Controls or is Controlled by the first-mentioned person;

(b)
a Related Body Corporate of the first-mentioned person;

(c)
in the case of a party that is a trustee of a trust, includes any replacement
trustee of that trust where there is no change to the ultimate beneficial owner
of the Securities



Shareholders Agreement         page 2

--------------------------------------------------------------------------------




Agreement means this document and includes any schedules or annexures.
Associate has the same meaning as "associate" in the Corporations Act and
includes a person deemed to be an associate of a designated body within the
meaning of section 12 of the Corporations Act.
Board means the board of Directors and includes any committee of that board.
Board Meeting means a meeting of the Board (or any committee of the Board) duly
convened and held in accordance with this Agreement and the Constitution.
Business means an animal health pharmaceuticals and vaccines business utilising
the Sub-Licensed IP within the scope of the Sub-Licensed Agreement or, subject
to clause 5.2, any other business carried on by the Company from time to time.
Business Day means any day upon which banks are open for business in Brisbane,
other than a Saturday, Sunday or public holiday in Brisbane.
Business Plan means the program current from time to time for the conduct of the
Business during a Financial Year consisting of:
(a)
a business plan specifying the proposed marketing plans, finance arrangements,
capital expenditures and activities of the Business during that Financial Year;
and

(b)
a budget specifying an estimate of the income to be received and the expenses to
be incurred in carrying out that business plan.

Chairperson means the chairperson of the Board from time to time appointed under
clause 3.4.
Change of Control means, in relation to a Shareholder that is a body corporate
or, in the case of a joint shareholding, includes a body corporate, the
occurrence of an event or circumstance where a person who is not presently able
to do any of the following things becomes able to do one of the following things
(whether alone or together with any Associates and whether directly or
indirectly or through one or more intervening persons, companies or trusts):
(a)
control the composition of more than one half of the body's board of directors;

(b)
be in a position to cast, or control the casting of, more than one half of the
maximum number of votes that might be cast at a general meeting of the members
of the body or its ultimate holding company; or

(c)
hold or have a beneficial interest in more than one half of the issued share
capital of the or its ultimate holding company.

Confidential Information means:


Shareholders Agreement         page 3

--------------------------------------------------------------------------------




(a)
the terms of this Agreement and its subject matter, including Information
submitted or disclosed by a party during negotiations, discussions and meetings
relating to this Agreement;

(b)
Information that at the time of disclosure by a Disclosing Party is identified
to the Receiving Party as being confidential; and

(c)
all other Information belonging or relating to a Disclosing Party, or any
Related Entity of that Disclosing Party, that is not generally available to the
public at the time of disclosure other than by reason of a breach of this
Agreement or which the Receiving Party knows, or ought reasonably to be expected
to know, is confidential to that Disclosing Party or any Related Entity of that
Disclosing Party.

Constitution means the constitution or other constituent document of the
Company, as amended from time to time.
Corporations Act means Corporations Act 2001 (Cth).
Defaulting Party has the meaning set out in clause 22.2;
Directors means the directors of the Company for the time being and Director
means one of them;
Disclosing Party means the party to whom Information belongs or relates;
Election Notice means a notice given by a Founding Shareholder under
clause 13.9;
Employee Incentive Plan has the meaning in clause 10(a).
Encumbrance means:
(a)
any:

(i)
legal or equitable interest or power created, arising in or reserved in or over
an interest in any property or asset; or

(ii)
security for payment of money, performance of obligations or protection against
default (including a mortgage, bill of sale, charge, lien, pledge, trust, power
or retention of title arrangement, right of set-off, assignment of income,
garnishee order, monetary claim and flawed deposit arrangement);

(b)
any thing or preferential interest or arrangement of any kind giving a person
priority or preference over claims or other persons with respect to any property
or asset;

(c)
a security interest as defined in the PPSA; or

(d)
any agreement or arrangement (whether legally binding or not) to grant or create
anything referred to in paragraphs (a), (b) or (c);

Event of Default means, in relation to a Shareholder, the occurrence of any one
or more of the following events or circumstances:


Shareholders Agreement         page 4

--------------------------------------------------------------------------------




(a)
the Shareholder fails to comply with any of its obligations under this
Agreement;

(b)
an Insolvency Event occurs in relation to the Shareholder;

(c)
a Change of Control occurs in relation to the Shareholder, other than with the
prior written consent of the other Shareholders;

(d)
a notice of deregistration of the Shareholder (or in the case of a joint
shareholding, any person comprising the Shareholder) is given under
sections 601AA(5) or 601AB(5) of the Corporations Act.

Excluded Issue means:
(a)
an issue of Securities expressly contemplated under this document or the
Sub-License Agreement;

(b)
an issue of Securities in connection with the First Close Raising;

(c)
an issue of Securities to Dyadic pursuant to the Anti-Dilution Right in clause
11;

(d)
Securities issued in connection with share splits or the issue of dividends
which is approved by a Special Majority Vote of the Board;

(e)
an issue of Securities under an Employee Incentive Plan;

(f)
Securities issued as part of an IPO which is approved by a Special Majority vote
of the Board;

(g)
Securities constituting all or part of the consideration for a bona-fide
acquisition of assets or shares by the Group which is approved by the Required
Resolution of the Board; or

(h)
an issue of Securities approved in writing by all Shareholders.

Financial Year means the 12 months period ending on 30 June or on another day
decided by the Board.
First Close Raising means the raising of up to [***] via the issue of Securities
provided that the maximum number of Securities that can be issued under the
First Closing Raising is capped at [***] of the fully diluted share capital of
the Company as at the date of this Agreement.
Founding Shareholder means JCL Biologics Pty Ltd (being an Affiliate of Luina
Bio Pty Ltd).
Government Agency means any government or any public, statutory, governmental
(including a local government), semi-governmental or judicial body, entity,
department or authority and includes any self-regulatory organisation
established under statute.
Information means any information, whether oral, graphic, electronic, written or
in any other form, including:


Shareholders Agreement         page 5

--------------------------------------------------------------------------------




(a)
forms, memoranda, letters, specifications, processes, procedures, statements,
formulae, technology, inventions, trade secrets, research and development
information, know how, designs, plans, photographs, microfiche, business
records, notes, accounting procedures or financial information, sales and
marketing information, names and details of customers, suppliers and agents,
employee details, reports, drawings and data;

(b)
copies and extracts made of or from that information and data, whether
translated from the original form, recompiled, partially copied, modified,
updated or otherwise altered; and

(c)
samples or specimens (if any) disclosed either before or after execution of this
Agreement.

Insolvency Event means, in respect of a Shareholder, the occurrence of any one
or more of the following events or circumstances applying to that Shareholder
or, in the case of a joint shareholding, any person comprising that Shareholder:
(a)
its winding up, liquidation or provisional liquidation;

(b)
the appointment of an administrator under the Corporations Act;

(c)
the appointment of a controller (as defined in the Corporations Act) or
analogous person to it or any of its property;

(d)
being deregistered as a company or other body corporate or otherwise dissolved;

(e)
being unable to pay any of its debts as and when due and payable or being deemed
to be insolvent under any Law;

(f)
seeking protection from its creditors under any Law or entering into a
compromise, moratorium, assignment, composition or arrangement with, or for the
benefit of, any of its members or creditors;

(g)
it otherwise becomes a Chapter 5 body corporate, as defined in the Corporations
Act;

(h)
if the Shareholder is an individual, they commit an act of bankruptcy within the
meaning of section 40 of the Bankruptcy Act 1966 (Cth) or they are or become
bankrupt within the meaning of section 5 of that Act;

(i)
an analogous event or circumstance to any listed above occurs in any
jurisdiction;

(j)
suspending or threatening to suspend payment of its debts as and when they
become due,

unless such event or circumstance occurs as part of a solvent reconstruction,
amalgamation, compromise, arrangement, merger or consolidation approved by the
other parties (which approval is not to be unreasonably withheld or delayed);


Shareholders Agreement         page 6

--------------------------------------------------------------------------------




IPO means an initial public offering of Shares or shares in a holding company of
the Company in conjunction with a listing or quotation on a recognised stock
exchange.
Law means:
(a)
principles of law or equity established by decisions of courts;

(b)
statutes, regulations or by-laws of the Commonwealth, or any State or Territory
of the Commonwealth of Australia or a Government Agency; and

(c)
requirements and approvals (including conditions) of the Commonwealth or any
State or Territory of the Commonwealth of Australia or a Government Agency that
have the force of law.

Ownership Percentage means Dyadic’s percentage of Shares in the Company as at
the date of this Agreement.
Quarter means a period of three consecutive calendar months, with successive
Quarters ending on 31 March, 30 June, 30 September and 31 December.
Receiving Party means the party to whom Information is disclosed or who
possesses or otherwise acquires Information belonging or relating to a
Disclosing Party.
Related Body Corporate has the meaning given to that term in the Corporations
Act.
Related Entity has the meaning given to that term in the Corporations Act.
Remaining Shareholders has the meaning given to that term in clause 13.9.
Respective Proportion means, in respect of a Shareholder at a particular time,
the proportion of the Shares held by that Shareholder at that time expressed as
a percentage of the total number of Shares held by all Shareholders at that
time.
Sale Price has the meaning set out in clause 13.3(a).
Sale Shares has the meaning set out in clause 13.3.
Security means a security of the Company and includes Shares, preference shares,
options, any convertible notes, warrants or other securities capable of
conversion into Shares issued by the Company.
Seller means a Shareholder Transferring or required to Transfer any of its
Shares under this Agreement, whether because the Shareholder issues or is taken
to have issued a Transfer Notice in respect of the Shares or otherwise.
Shares means fully paid ordinary shares in the capital of the Company.


Shareholders Agreement         page 7

--------------------------------------------------------------------------------




Shareholder means a person who holds, or 2 or more persons who together jointly
hold, Shares from time to time and being, at the date of this Agreement, each of
the shareholders described in Schedule 1.
Simple Majority Vote means a vote or resolution passed by:
(a)
in the case of a vote or resolution of Shareholders, Shareholders who together
hold more than 50% of the Shares (excluding any Shares held by a Defaulting
Party); or

(b)
in the case of a vote or resolution of the Board, Directors who together
represent Shareholders who hold more than 50% of the Shares (excluding any
Shares held by a Defaulting Party).

Special Majority Vote means a Simple Majority Vote at which the Founding
Shareholder has also voted in favour.
Sub-License Agreement means the agreement between the Company, Dyadic
International (USA), Inc and Luina Bio Pty Ltd dated on or about the date of
this document relating to the sub-licence of certain intellectual property
rights to the Company.
Sub-Licensed IP has the same meaning as defined in the Sub-License Agreement.
Third Party means a person who is not a party to this Agreement or is not
otherwise bound by the terms of this Agreement by virtue of a deed of accession
entered into under clause 17.1(a).
Third Party Offer means an offer for the purchase of Shares made in good faith
and on arms-length terms by a Third Party other than a Related Entity of the
Shareholder holding the Shares in question.
Transfer means to sell, assign, transfer, convey or otherwise dispose of.
Transfer Notice means a notice given by a Shareholder who wishes to Transfer its
Shares.
1.2
Rules for interpreting this document

Headings are for convenience only, and do not affect interpretation. The
following rules also apply in interpreting this document, except where the
context makes it clear that a rule is not intended to apply.
(a)
A reference to:

(i)
legislation (including subordinate legislation) is to that legislation as
amended, re-enacted or replaced, and includes any subordinate legislation issued
under it;

(ii)
a document (including this document) or agreement, or a provision of a document
(including this document) or agreement, is to that document, agreement or
provision as amended, supplemented, replaced or novated;



Shareholders Agreement         page 8

--------------------------------------------------------------------------------




(iii)
a party to this document or to any other document or agreement includes a
permitted substitute or a permitted assign of that party;

(iv)
a person includes any type of body of persons, whether or not it is incorporated
or has a separate legal identity, and any executor, administrator or successor
in law of that person; and

(v)
anything (including a right, obligation or concept) includes each part of it.

(b)
A singular word includes the plural, and vice versa.

(c)
A word which suggests one gender includes all other genders.

(d)
If a word or phrase is defined, any other grammatical form of that word or
phrase has a corresponding meaning.

(e)
If an example is given of anything (including a right, obligation or concept),
such as by saying it includes something else, the example does not limit the
scope of that thing.

(f)
A reference to dollars and $ is to Australian currency.

(g)
The word agreement includes an undertaking or other binding arrangement or
understanding, whether or not in writing.

(h)
The expression this document includes the agreement, arrangement, understanding
or transaction recorded in this document.

(i)
The expressions subsidiary, holding company and related body corporate each have
the same meaning as in the Corporations Act.

1.3
Business Days

If the day on or by which a person must do something under this document is not
a Business Day:
(a)
if the act involves a payment that is due on demand, the person must do I ton or
by the next Business Day; and

(b)
in any other case, the person must do it on or by the previous Business Day.

1.4
Multiple parties

If a party is made up of more than one person, or a term is used in this
document to refer to more than one party:
(a)
an obligation of those persons is several;

(b)
a right of those persons is held by each of them severally; and

(c)
any other reference to that party or that term is a reference to each of those
persons separately, so that (for example) a representation, warranty or
undertaking relates to each of them separately.

2
Operation of this Agreement



Shareholders Agreement         page 9

--------------------------------------------------------------------------------




2.1
Agreement to override the Constitution

If there is any inconsistency between the provisions of this Agreement and the
provisions of the Constitution, then the provisions of this Agreement prevail
and the Constitution must be read and construed accordingly.
2.2
Shareholders to observe and implement this Agreement

(a)
Each Shareholder undertakes with each other party to:

(i)
exercise all its votes, powers and rights under the Constitution so as to give
full force and effect to the provisions and intentions of this Agreement;

(ii)
exercise all its votes, powers and rights in relation to the Company so as to
ensure that the Company fully and promptly observes, complies with and gives
effect to the requirements and intentions of this Agreement and the
Constitution; and

(iii)
not unreasonably delay or withhold an action, approval, direction, determination
or decision that is required of the Shareholder.

(b)
The obligations in this clause 2.2 include an obligation to:

(i)
exercise its powers both as a Shareholder and, where applicable and to the
extent permitted by Law, through any Director appointed by it; and

(ii)
ensure, to the extent permitted by Law, that any Director appointed by it
(whether alone or jointly with any other person) does any matter or thing
required of that Director or the Board under the Law, this Agreement or
otherwise.

2.3
Company to observe and implement this Agreement

The Company:
(a)
must do all things necessary or desirable to give effect to the provisions and
intentions of this Agreement in accordance with its terms; and

(b)
is bound by all provisions of this Agreement that expressly or by implication
apply to the Company.

3
Board of Directors

3.1
Number of Directors

There must at all times be at least 3 Directors (excluding alternate Directors),
unless the Shareholders by Special Majority Vote determine otherwise.
3.2
Current Directors

As at the date of this Agreement, the Board comprises the following Directors:
(a)
    Chris Burrell;

(b)
[***]; and



Shareholders Agreement         page 10

--------------------------------------------------------------------------------




(c)
Mark A. Emalfarb..

3.3
Appointment and removal of Directors

(a)
For so long as:

(i)
Luina has a Respective Proportion equal to or more than 40%, it is entitled to
appoint up to 3 Directors. In all other circumstances, it is entitled to appoint
up to 2 Directors.

(ii)
Dyadic has a Respective Proportion equal to or more than 20%, it is entitled to
appoint 1 Director.

(b)
Any Shareholder that has a Respective Proportion equal to or more than 20% is
entitled to appoint 1 Director.

(c)
A Shareholder may nominate a person for consideration as a Director of the
Company and at the next general meeting of the Company. The Shareholders may
elect a nominee as a Director by a Simple Majority Vote.

(d)
The Board by a Simple Majority Vote may from time to time appoint a person to be
a Director but they will hold office only until the next general Shareholders
meeting at which their appointment is to be considered by the Shareholders
(again requiring a Simple Majority Vote by Shareholders for appointment to the
Board).

(e)
A Director may at any time resign from office by written notice to the Board.

3.4
Chairperson of Board

The Chairperson of the Board will:
(a)
be Chris Burrell unless removed by a Special Majority Vote of the Board; and

(b)
if there is an equality of votes, have a casting vote as Chairperson in addition
to any vote she or he may otherwise have as a Director.

4
Board meetings

4.1
Frequency of Board meetings

(a)
At least 1 Board Meeting must take place at least every Quarter.

(b)
Any Board Meetings in addition to those referred to in clause 4.1(a) may be
convened at the written request of any Shareholder or Shareholders that have an
aggregate Respective Proportion of more than 20%. The agenda for a Board Meeting
convened under this clause 4.1(b) must be determined by the Shareholder or
Shareholders convening the meeting and no business other than that stated on the
agenda may be transacted at that Board Meeting.

(c)
In addition to meetings held under clause 4.1(a) or clause 4.1(b), any Director
may convene a meeting of the Board at any time by giving notice in accordance
with this clause 4.



Shareholders Agreement         page 11

--------------------------------------------------------------------------------




(d)
Subject to complying with the other provisions of this clause 4.1, the time,
date and location of all Board Meetings must be determined by the Chairperson
after consultation with the Board or, if there is no Chairperson, by a Simple
Majority Vote of the Board.

(e)
Board meetings may be conducted by telephone conference, video conference or any
other means of audio or audio-visual communication.

4.2
Notice of Board meetings

(a)
All Directors must be given at least 10 Business Days prior notice of a Board
Meeting unless otherwise agreed by all Directors.

(b)
That notice must include an agenda and any proposed resolutions and, unless all
Directors otherwise agree, a Board Meeting may only resolve matters specifically
referred to in the agenda.

4.3
Voting rights at Board meetings

In any Board Meetings, each Shareholder's appointee on the Board will be
entitled to exercise 1 vote, regardless of the number of Shares held by that
Shareholder.
4.4
Quorum

Subject to clause 4.5(b), a quorum for Board Meetings is constituted by the
attendance (in person or by alternate) of the Director/s nominated by the
Founding Shareholder.
4.5
Quorum not present

(a)
If a quorum is not present within 30 minutes after the time specified for the
Board Meeting, the meeting will be adjourned, by notice from the Chairperson or
the Company secretary to all Directors, to a date and time 7 days after the
original time of the meeting and at the same place as the original meeting.

(b)
Any Directors in attendance (in person or by alternate) at that adjourned
meeting will constitute a quorum.

(c)
If no Director attends (in person or by alternate) that adjourned meeting, the
meeting is regarded as dissolved.

5
Decision making

5.1
Simple Majority Vote

Subject to the Corporations Act and clause 5.2, all decisions of the Board or
the Shareholders must be made by Simple Majority Vote.
5.2
Special Majority Vote required

Each of the matters outlined in Schedule 2, to the extent that they are not
expressly covered by the Business Plan (as previously adopted in accordance with
clause 1.1(v) of Schedule 2), require a Special Majority Vote before they are
implemented or become effective.


Shareholders Agreement         page 12

--------------------------------------------------------------------------------




5.3
Director's decisions

To the extent permitted by Law, a Director may make a decision in the interests
of the Shareholder appointing him or her, without being required to have regard
to:
(a)
the interests of the other Shareholders individually; or

(b)
the interests of the other Shareholders as a whole,

but nothing in this clause operates to relieve a Director from any other duty,
liability or obligation owed by that Director to the Company.
5.4
Resolution without meeting

(a)
A resolution of the Board which is in writing and signed by all of the Directors
who are entitled to vote (Circular Resolution) will be as valid and effective as
if it had been passed at a meeting of the Board properly convened and held.

(b)
A Circular Resolution may consist of one or more documents in identical terms.

6
Financial reporting

6.1
Adopt Business Plan

The Shareholders must ensure that the Board considers and adopts a Business Plan
before the commencement of each Financial Year.
6.2
Current Business Plan

If the Board fails to adopt a Business Plan in accordance with clause 6.1, then
until a new Business Plan is adopted under clause 6.1, the Business must be
conducted on the basis of the then current Business Plan.
6.3
Provision of financial information

The Company must provide to the Directors sufficient management and financial
information and reports to allow them to monitor the efficient conduct of the
Business, including:
(a)
within 10 Business Days after the end of each month, unaudited financial
statements (with projections for the balance of the then current Financial Year)
for the month just elapsed and for the then current Financial Year to date,
which are prepared in reasonable detail and comply with the Accounting
Standards;

(b)
within 15 Business Days after the end of March, June, September and December in
each Financial Year:

(i)
financial statements for the 3 months just elapsed with revised projections for
the following 12 months; and

(ii)
comparisons of the actual results with the projections set out in the current
Business Plan and explanations for any variations,



Shareholders Agreement         page 13

--------------------------------------------------------------------------------




each prepared in reasonable detail and complying with the Accounting Standards.
(c)
within 60 Business Days after the end of each Financial Year, financial
statements for the Financial Year just elapsed and a statement of financial
position as at the end of that Financial Year, each prepared in reasonable
detail and complying with the Accounting Standards; and

(d)
any other reports or statements that the Board may require.

7
Funding

7.1
Excluded issues

This clause 7 does not apply to any Excluded Issue.
7.2
Offer to Shareholders to contribute

Subject to clause 1.1(t) of Schedule 2, if the Board wishes to raise additional
funds for the Company, the Board must first offer each Shareholder the
opportunity to contribute to the Company’s funding requirements by:
(a)
the Shareholders applying for the issue to them of new Shares in accordance with
their Respective Proportions; or

(b)
the making of loans to the Company by the Shareholders in accordance with their
Respective Proportions,

as determined by the Board from time to time (Funding Contribution).
7.3
Board's responsibility

The Board must determine:
(a)
the number of Shares to be issued under clause 7.2(a); and

(b)
subject to clause 7.4, the terms and conditions (including the amount) of loans
to be provided under clause 7.2(b),

in order to satisfy each contribution.
7.4
Conditions of loans

Unless otherwise determined by the Board, any loans made as at the date of this
Agreement or provided under clause 7.2(b) must be:
(a)
made on identical terms and conditions (except for the amount of the loans if
the Shareholders' Respective Proportions are not identical);

(b)
unsecured;

(c)
at interest rates to be agreed upon by the Board or, in the absence of
agreement, interest-free; and

(d)
not assignable by the Shareholder or the Company.

7.5
Non-Contributing Shareholder



Shareholders Agreement         page 14

--------------------------------------------------------------------------------




(a)
If a Shareholder fails to or elects not to provide all or part of its Funding
Contribution (Non-Contributing Shareholder), the Board must offer the other
Shareholders that have made their Funding Contribution (Contributing
Shareholder) the opportunity to:

(i)
apply for the new Shares which the Non-Contributing Shareholder did not apply
for (Shortfall Shares); or

(ii)
provide the loan which the Non-Contributing Shareholder did not provide
(Shortfall Loan),

on a pro-rata basis in accordance with the formula set out in clause 7.6
(Contribution Amount).
(b)
If a Contributing Shareholder provides a proportion of the Shortfall Loan in
accordance with clause 7.5(a)(ii):

(i)
the loan will be made on terms no more favourable than those originally offered
to the Non-Contributing Shareholder; and

(ii)
clauses 7.4(b) to 7.4(d) will apply to the loan.

7.6
Proportion

For the purposes of clause 7.5, the Contribution Amount of each Contributing
Shareholder must be determined by applying the following formula:
A = B x C/D 
where:
A
=    the Contribution Amount (rounded up or down to the nearest whole number at
the discretion of the Board if A is not a whole number);

B
=    the Shortfall Shares (expressed as a whole number rounded up or down at the
discretion of the Board) or the Shortfall Loan (expressed as a dollar amount),
as the case may be;

C
=    the number of Shares held by that Contributing Shareholder at that time;
and

D
=    the total number of Shares held by all Contributing Shareholders at that
time.

7.7
Offer of Shares to Third Parties

If an offer by the Board to apply for new Shares under clause 7.2(a) or
clause 7.5(a)(i) is not accepted in full by the Shareholders, the Board may for
a period of 90 days from the date on which the last offer to the Shareholders
expires, offer to issue all or any part of the remaining new Shares not taken up
to any Third Party:
(a)
on terms that are no more favourable than those offered to the Shareholders; and

(b)
clause 17.1 will apply.

7.8
External borrowings



Shareholders Agreement         page 15

--------------------------------------------------------------------------------




Subject to clause 9.2, this clause 7 does not prohibit external borrowings by
the Company, on terms and conditions approved by the Special Majority Vote.
8
Dividend policy

8.1
General rule

The Board will from time to time adopt a prudent policy of distributing to the
Shareholders distributable profits of the Company generated by the operations of
the Business:
(a)
consistent with prudent financial management; and

(b)
having regard to:

(i)
the Business Plan;

(ii)
the taxation, working capital, banking covenants and operational requirements of
the Company; and

(iii)
the terms of all loan agreements under which the Company has borrowed funds and
all related security instruments, covenants and other contracts to which the
Company is a party.

8.2
Special dividends/distribution

If the Company receives a significant up-front payment from a commercial
transaction which would fall outside the scope of being treated as a royalty
under the terms of the Sub-Licence Agreement, the Board will, having regard to
the parameters in clause 8.1 and its obligations under the Corporations Act,
determine whether a special dividend or distribution can be made to the
Shareholders.
9
Encumbrances

9.1
No Encumbrance

A Shareholder must not create or give any Encumbrance over its Shares in favour
of any person without the approval of the Board, which consent may be withheld
by the Board at its absolute discretion.
9.2
Security

(a)
The Shareholders must ensure that the Company does not undertake any activity,
including entering into a contract or arrangement to provide services or obtain
external borrowings from a financial institution or other Third Party, that
requires the Shareholders to give a guarantee, bond or other security
(Security), without the prior written consent of all Shareholders, which consent
may be withheld by any Shareholder at its absolute discretion.

(b)
Where the Shareholders agree to provide such Security and the Shareholders agree
with the financial institution or Third Party that any liability is to be
assumed jointly, or jointly and severally, by them under the Security, the
Shareholders agree that:

(i)
the amount of that liability will be apportioned between the Shareholders in
their Respective Proportions; and



Shareholders Agreement         page 16

--------------------------------------------------------------------------------




(ii)
despite any agreement with or action by the beneficiary of the Security, the
Shareholders, between themselves, will be liable to make contributions to and
indemnify each other so that any such liability is ultimately borne by the
Shareholders in their Respective Proportions.

9.3
Security irrevocable

Any Security given, either jointly or jointly and severally, by the Shareholders
is irrevocable except with the written consent of all Shareholders, which
consent is not to be unreasonably withheld.
10
Employee Incentive Plan

The Shareholders agree that:
(a)
at any time, the Board may establish a formal written employee incentive plan to
issue Securities to eligible service providers (whether Directors, employees or
contractors) that result in the issue of that number of shares of an amount up
to 10% of the fully diluted share capital of the Company as at the date of this
document (Employee Incentive Plan);

(b)
the Employee Incentive Plan will authorise the Directors to issue Securities
under the Employee Incentive Plan to eligible service providers in their
discretion; and

(c)
any issue of Securities under the Employee Incentive Plan will be an Excluded
Issue.



Shareholders Agreement         page 17

--------------------------------------------------------------------------------




11
Anti-Dilution Right

(a)
Where an issue of Securities is completed pursuant to the First Close Raising,
the Company will issue to Dyadic for nil consideration such number of Shares
that is required for Dyadic to maintain its Ownership Percentage (Anti-Dilution
Right).

(b)
The parties acknowledge and agree that the Anti-Dilution Right:

(i)
has been granted to Dyadic to reflect the valuation of the Sub-Licensed IP which
has been licensed by Dyadic to the Company pursuant to the Sub-Licensed
Agreement;

(ii)
shall not apply to:

(A)
issue of Securities through pro-rata issues, Shares issued on the exercise of
any Securities convertible into Shares, dividend reinvestment plans, share
purchase plans, asset acquisition or pursuant to a takeover or scheme of
arrangement; or

(B)
issues of any Shares, options or performance rights under the Employee Incentive
Plan;

(iii)
will immediately terminate in the event that Dyadic suffers an Insolvency Event;
and

(iv)
is non-transferrable other than to an Affiliate in accordance with clause 12.2.

12
Transfer of Shares

12.1
Transfer in accordance with Agreement

(a)
Unless all the Shareholders otherwise agree, a Shareholder must not Transfer
Shares except in accordance with this Agreement.

(b)
Under this Agreement, Shares may be transferred only:

(i)
by a Shareholder giving a Transfer Notice under clause 13.1;

(ii)
where a Transfer Notice is taken to have been issued by a Shareholder under
clause 12.3 (Incapacity of Individual Shareholder) or clause 22.2(f)
(Consequences of default);

(iii)
if the Transfer is to an authorised transferee under clause 12.2;

(iv)
if a Founding Shareholder gives a Drag Along Notice (as defined in clause 14.1)
under clause 14 to the Remaining Shareholders;

(v)
if a Remaining Shareholder gives a notice under clause 15.1 to the Founding
Shareholder in response to a Tag Along Notice (as defined in that clause); or

(vi)
under the provisions of clause 23.4 relating to resolution of deadlocks,



Shareholders Agreement         page 18

--------------------------------------------------------------------------------




and the terms of this Agreement relating to the relevant Transfer and to
Transfers of Shares generally must be complied with.
(c)
The Company must not register any Transfer made in breach of this Agreement. Any
purported Transfer so made has no effect.

12.2
Authorised transferees

(a)
Subject to clauses 12.4 and 12.5, but despite any other provision of this
document:

(i)
a Shareholder may Dispose any or all of its Securities from time to time to any
of its Affiliates without restriction; and

(ii)
an Affiliate of a Shareholder may Dispose any or all of its Securities from time
to time to that Shareholder or another Affiliate of that Shareholder without
restriction.

(b)
If a person to whom a Shareholder has disposed any Securities ceases to be an
Affiliate (as applicable) of that Shareholder:

(i)
that Shareholder must procure that that person immediately disposes the relevant
Securities back to the original transferor (who must purchase the Securities);
and

(ii)
all rights attaching to the Securities held by that person will be suspended
until the disposal back to the original transferor is completed.

12.3
Incapacity of individual Shareholder

If a Shareholder who is an individual dies or becomes permanently incapacitated
or of unsound mind, other than where the Shareholder is a joint holder of the
Shares, then that Shareholder is taken to have issued, under clause 13, a
Transfer Notice to the Board for all his or her Shares.
12.4
Restrictions on Transfers

A Shareholder must not Transfer any legal or beneficial interest in its Shares
if the Transfer would breach, or be an event of default under, any provision of
the Company's lending facilities or any other agreement to which the Company is
a party.
12.5
Conditions

Unless all the Shareholders agree, no Transfer of Shares by a Shareholder is
effective unless the following conditions of Transfer are satisfied:
(a)
the Transfer relates to all of the Shares held by the Shareholder;

(b)
subject to compliance with the Corporations Act:

(i)
all loans from the Company to the Shareholder transferring its Shares are repaid
to the Company in full;

(ii)
all loans from the Shareholder transferring its Shares to the Company are repaid
in full to the Shareholder and replaced by



Shareholders Agreement         page 19

--------------------------------------------------------------------------------




equivalent loans from the transferee to the Company in accordance with
clause 17.2(c); and
(c)
the transferee, if a Third Party, complies with clauses 17.1 and 17.2.

13
Procedure on Transfer of Shares

13.1
Permitted Transfer

A Shareholder may Transfer its Shares by giving a Transfer Notice to the Board
stating that the Shareholder wishes to Transfer its Shares in accordance with
this clause 13.
13.2
Date notice given

A Transfer Notice:
(a)
given under clause 13.1 is issued on the date the Board receives the Transfer
Notice from a Shareholder; or

(b)
that is taken to have been issued by a Shareholder under clause 12.3 (Incapacity
of Individual Shareholder), 22.2(f) (Consequences of default) or any other
provision of this Agreement, is issued on the first date that a Director is
aware of the circumstances that cause that provision to operate in respect of
that Shareholder.

13.3
Terms of Transfer

A Transfer Notice constitutes the Board as the agent of the Seller for the sale
of all the Seller's Shares (Sale Shares) to the other Shareholders:
(a)
at the price specified in the Transfer Notice or, if none is specified, at the
price determined under clause 16 (Sale Price), but in any event the Sale Price
must always be a single instalment cash price; and

(b)
otherwise on terms that comply with this Agreement.

13.4
Offer to other Shareholders

On or within 5 Business Days after:
(a)
the date the Board receives a Transfer Notice; or

(b)
where no Sale Price is specified in the Transfer Notice, the date on which the
Sale Price is determined according to clause 16,

whichever is the later, the Board must, on behalf of the Seller, offer for sale
to each Shareholder other than the Seller (Recipient) that number of the Sale
Shares as is determined by applying the following formula (each a Round 1
Offer):
A = B x C/D 
where:
A
=    the number of Sale Shares offered to a Recipient, which number may be
rounded up or down to the nearest whole number at the discretion of the Board if
A is not a whole number;



Shareholders Agreement         page 20

--------------------------------------------------------------------------------




B
=    the total number of all Sale Shares;

C
=    the number of Shares held by that Recipient on the date of the Round 1
Offers; and

D
=    the total number of Shares held by all Recipients on the date of the Round
1 Offers.

Each Round 1 Offer must be on the same terms and at the Sale Price.
13.5
Acceptance of Round 1 Offers

(a)
On or within 5 Business Days after receipt of the Round 1 Offers, each Recipient
must notify the Board whether it accepts or rejects its Round 1 Offer. A Round 1
Offer can only be accepted or rejected in full.

(b)
If a Recipient fails to notify the Board of its acceptance or rejection of the
Round 1 Offer within the period set out in clause 13.5(a), that Recipient is
taken to have rejected the Round 1 Offer.

(c)
Subject to clause 13.9(a), if a Recipient accepts its Round 1 Offer, the Seller
must sell free from Encumbrances, and the accepting Recipient (Accepting
Shareholder) must purchase, the total number of Sale Shares contained in that
Round 1 Offer at the Sale Price and otherwise on the terms specified in the
Round 1 Offer.

13.6
Remaining Sale Shares

If there are more than 2 Shareholders and any of the Sale Shares have not been
accepted under the Round 1 Offers within the period set out in clause 13.5(a)
(Remaining Sale Shares), the Board must re-offer for sale to each Accepting
Shareholder at the Sale Price and on the terms set out in the Round 1 Offers,
that number of Remaining Sale Shares as is determined by applying the following
formula (Round 2 Offer):
A = B x C/D 
where:
A
=    the number of Remaining Sale Shares offered to an Accepting Shareholder,
which number may be rounded up or down to the nearest whole number at the
discretion of the Board if A is not a whole number;

B
=    the total number of all Remaining Sale Shares;

C
=    the number of Shares held by that Accepting Shareholder on the date of the
Round 2 Offers (including the Sale Shares accepted by the Accepting Shareholder
under its Round 1 Offer); and

D
=    the total number of Shares held by all Accepting Shareholders on the date
of the Round 2 Offers (including the Sale Shares accepted by the Accepting
Shareholders under the Round 1 Offers).

13.7
Acceptance of Round 2 Offers



Shareholders Agreement         page 21

--------------------------------------------------------------------------------




(a)
On or within 5 Business Days after receipt of the Round 2 Offers, each Accepting
Shareholder must notify the Board whether it accepts or rejects its Round 2
Offer. A Round 2 Offer can only be accepted or rejected in full.

(b)
If an Accepting Shareholder fails to notify the Board of its acceptance or
rejection of the Round 2 Offer within the period set out in clause 13.7(a), that
Accepting Shareholder is taken to have rejected the Round 2 Offer.

(c)
Subject to clause 13.9(a), if an Accepting Shareholder accepts its Round 2
Offer, the Seller must sell free from Encumbrances, and the Accepting
Shareholder must purchase, the total number of Remaining Sale Shares contained
in that Round 2 Offer at the Sale Price and otherwise on the terms specified in
the Round 2 Offer.

13.8
Time and place of completion

Subject to clause 13.9(a), Completion of both the sale of those Sale Shares in
respect of which a Round 1 Offer has been accepted and any Remaining Sale Shares
in respect of which a Round 2 Offer has been accepted must take place:
(a)
within 10 Business Days after:

(i)
the date by which Round 1 Offers must be accepted under clause 13.5(a); or

(ii)
if any Round 2 Offer is made, the date by which Round 2 Offers must be accepted
under clause 13.7(a); and

(b)
at a time and place to be agreed by the Seller and the Recipient or failing
agreement, at the registered office of the Company at 10 am on the next Business
Day after expiry of the period stated in clause 13.8(a).

13.9
Transfer to Third Party by Founding Shareholder

(a)
Subject to clauses 12.4 and 12.5, where:

(i)
the Founding Shareholder has given a Transfer Notice under clause 13.1 as a
result of the Founding Shareholder receiving a Third Party Offer, which it
wishes to accept, for the purchase of all of the Founding Shareholder's Shares;

(ii)
not all of the Round 1 Offers and not all Round 2 Offers (if any) were accepted
within the periods set out in clauses 13.5(a) and 13.7(a) respectively; and

(iii)
the Founding Shareholder gives an Election Notice under clause 13.9(b),

then:
(iv)
all of the Round 1 Offers and Round 2 Offers, whether accepted or not, are taken
to be cancelled and of no effect and no Shares can be Transferred under them;
and

(v)
subject to clause 13.9(b), the Founding Shareholder may sell all the Sale Shares
to the Third Party.



Shareholders Agreement         page 22

--------------------------------------------------------------------------------




(b)
The Founding Shareholder must, within 3 Business Days after the expiration of
the period set out in clause 13.5(a) or, if any Round 2 Offers are made,
clause 13.7(a), give notice (Election Notice) in the same terms, to each of the
other Shareholders (Remaining Shareholders):

(i)
specifying:

(A)
the details of the Third Party;

(B)
the price payable for each Share;

(C)
the date on which the Transfer of the Founding Shareholder's Shares is to occur,
which must not be less than 20 Business Days after the date of the Election
Notice; and

(D)
any other material terms of the Third Party Offer;

(ii)
stating whether the Founding Shareholder wishes to exercise its right under
clause 14 to require each Remaining Shareholder to sell to the Third Party all
of the Remaining Shareholder's Shares for the price and on the terms specified
in the Election Notice, in which case the procedure set out in clause 14 must be
followed; and

(iii)
if the Founding Shareholder does not wish to exercise its right under clause 14,
advising each Remaining Shareholder that the Remaining Shareholder may exercise
the right conferred on the Remaining Shareholder by clause 15.1 to require the
Founding Shareholder to use its best endeavours to cause the Third Party to
purchase all of the Remaining Shareholder's Shares, in which case the procedure
set out in clause 15 must be followed.

13.10
Transfer to Third Party

Subject to clauses 12.4 and 12.5:
(a)
where a Shareholder has given or is taken to have given a Transfer Notice for
the purposes of this clause 13 and that Shareholder does not give an Election
Notice under clause 13.9(b); and

(b)
after Round 1 Offers and any Round 2 Offers have been made, there are still
Remaining Sale Shares that have not been Transferred as not all of the Round 1
Offers and any Round 2 Offers were accepted within the periods set out in
clauses 13.5(a) and 13.7(a) respectively,

the Seller may, at any time before the expiry of 6 months after the Transfer
Notice was given or was taken to be given, sell the unsold Sale Shares to a
Third Party at a price and on terms no more favourable to the Third Party than
those offered to the Recipients.
13.11
Inconsistency between Agreement and Transfer Notice

If there is any inconsistency between the terms of this clause 13 and the terms
of sale set out in a Transfer Notice, then the terms of this clause 13 prevail.


Shareholders Agreement         page 23

--------------------------------------------------------------------------------




14
Drag along rights

14.1
Remaining Shareholders must sell

If a Founding Shareholder gives an Election Notice under clause 13.9 stating, in
accordance with clause 13.9(b)(ii), that the Founding Shareholder wishes to
exercise its right under this clause 14 (in which case the Election Notice is a
Drag Along Notice), then each Remaining Shareholder must sell all of its Shares
to the Third Party for the price and on the terms specified in the Drag Along
Notice, subject to the terms set out in this clause 14.
14.2
Notice irrevocable

A Drag Along Notice, once given, is irrevocable but both the Drag Along Notice
and all obligations under it and this clause 14 will lapse and be at an end if
for any reason the Founding Shareholder does not Transfer its Shares to the
Third Party on the date specified in the Drag Along Notice, or any later date
agreed between all the Shareholders and the Third Party.
14.3
Terms of sale must be the same

The Remaining Shareholders are only obliged to sell their Shares to the Third
Party if:
(a)
for the avoidance of any doubt, the Founding Shareholder has first complied with
the procedure set out in clause 13;

(b)
the Founding Shareholder completes the Transfer of its Shares to the Third Party
on the date (or any other date agreed between all the Shareholders and the Third
Party) and terms stated in the Drag Along Notice;

(c)
prior to the Transfer being effected, the Founding Shareholder discloses to the
Remaining Shareholders any terms of any proposed transaction between the
Founding Shareholder and the Third Party that a reasonable person would think
could impact on the price (or other consideration) or terms on which a
Shareholder would so sell its Shares; and

(d)
the price per Share to be paid (or price per Share equivalent if other
consideration is provided) and the other terms on which the Third Party offers
to acquire the Remaining Shareholders’ Shares are the same as the price and the
terms of the Third Party Offer to acquire the Founding Shareholders’ Shares.

14.4
Appointment of attorney

Each of the Remaining Shareholders irrevocably appoints the Chairperson, or
failing the Chairperson, a Director determined by a resolution passed by more
than half of the Directors appointed by the Remaining Shareholders, to be their
attorney to sign such transfers, consents and other documents as the Founding
Shareholder reasonably considers necessary or desirable to give effect to this
clause 14 (but for no other purpose).
15
Tag along rights

15.1
Remaining Shareholders have option



Shareholders Agreement         page 24

--------------------------------------------------------------------------------




If a Founding Shareholder gives an Election Notice under clause 13.9 advising
each Remaining Shareholder in accordance with clause 13.9(b)(iii) that the
Remaining Shareholder has the right conferred on it by this clause 15.1 to
require the Founding Shareholder to use its best endeavours to cause the Third
Party to purchase all of the Remaining Shareholders’ Shares (in which case the
Election Notice is a Tag Along Notice), then at any time during the period of
10 Business Days after the date on which the Tag Along Notice is given (Exercise
Period), each Remaining Shareholder may exercise this right by giving notice to
that effect to the Founding Shareholder.
15.2
Effect of exercise of option

(a)
Where a Remaining Shareholder gives a notice under clause 15.1 (Minority
Seller), the Founding Shareholder must use its best endeavours to cause the
Third Party to purchase the Shares of that Minority Seller for the price and on
the terms set out in the Tag Along Notice.

(b)
The Founding Shareholder cannot Transfer any of its Shares to the Third Party
unless and until the Founding Shareholder:

(i)
for the avoidance of any doubt, first complies with the procedure set out in
clause 13; and

(ii)
then complies with the procedure set out in this clause 15.

15.3
Notice irrevocable

A Tag Along Notice, once given, is irrevocable.
15.4
Extent of obligations

The requirement in clauses 15.1 and 15.2(a) that the Founding Shareholder use
its best endeavours does not oblige the Founding Shareholder to expend any money
or commence or continue any litigation or other proceedings to satisfy that
requirement.
15.5
Effect of failure by Third Party

(a)
If the Third Party for any reason fails to buy all of the Shares of the Founding
Shareholder on the terms set out in the Tag Along Notice, a Minority Seller must
not Transfer any of its Shares to the Third Party.

(b)
If the Third Party for any reason fails to buy all of the Shares of a Minority
Seller:

(i)
at the price (or at a greater price) and on the on the terms set out in the Tag
Along Notice; and

(ii)
on the same date as the date for completion of the Transfer of the Founding
Shareholder's Shares,

other than because of any delay or default on the part of the Minority Seller,
then the Founding Shareholder must not Transfer any of its Shares to the Third
Party.
15.6
Completion of sale of Founding Shareholder's Shares



Shareholders Agreement         page 25

--------------------------------------------------------------------------------




After the expiration of the Exercise Period the Founding Shareholder, subject to
complying with its obligations under clause 15.2(a) and the provisions of
clause 15.5 not applying, may sell its Shares to the Third Party on the same
terms specified in the Tag Along Notice.
16
Determination of Sale Price

16.1
Appointment of Valuer

Within 5 Business Days after a Transfer Notice is:
(a)
issued under clause 13.1 such that, in accordance with clause 13.3(a), the price
of the Sale Shares must be determined under this clause 16; or

(b)
taken to have been issued under clause 13.2(b),

the Board must:
(c)
agree on a person or, failing agreement within 5 Business Days, procure that the
Australian Disputes Centre (ADC) in accordance with the ADC Rules for Expert
Determination which are operating at the time of referral to ADC, nominates a
person to value the Sale Shares (Valuer); and

(d)
instruct the Valuer to value the Sale Shares, adopting, subject to clause 16.2,
the method of valuation that the Valuer considers appropriate.

16.2
Valuation of Shares

In valuing the Sale Shares the Valuer:
(a)
must assume that a reasonable time is available within which to obtain a sale of
Sale Shares in the open market and for that purpose 90 days is taken to be a
reasonable time;

(b)
must have regard to the following factors (in addition to any other factors that
the Valuer believes should properly be taken into account) based on the best
information available at the time:

(i)
the prospects of the Business;

(ii)
the estimated future maintainable earnings of the Company;

(iii)
the net tangible assets, earnings before interest and tax and cash flow of the
Company as disclosed in the last audited financial statements for the last
preceding Financial Year, or to the extent that no audited financial statements
of the Company are available, as disclosed in the latest management accounts of
the Company; and

(c)
acts as an expert and not as an arbitrator.

16.3
Sale Price final and binding

The Sale Price as determined by the Valuer is final and binding on the Seller
and the transferee.
16.4
Cost of Valuer



Shareholders Agreement         page 26

--------------------------------------------------------------------------------




The cost of the Valuer's determination must be paid by the Shareholders in their
Respective Proportions unless the determination was necessary because of any
failure or default on the part of a Shareholder, in which case that Shareholder
must pay the cost of the Valuer's determination.
17
Provisions applying to all Transfers

17.1
Requirements for Transfer to Third Party

A Transfer of Shares cannot be made to a Third Party unless:
(a)
the Third Party enters into and delivers to each Shareholder a deed of accession
under which it agrees to be bound by the terms of this Agreement, in
substantially the same form as the Annexure 1 to this Agreement;

(b)
the Third Party is, in the reasonable opinion of the Shareholders (other than
the Seller), of good standing, financial substance and reputation.

17.2
Obligations of parties at completion

At completion of any Transfer of Shares under this Agreement:
(a)
each transferee (Buyer) must pay to the Shareholder selling or required to
Transfer the Shares in question (Seller) the relevant purchase price for those
Shares in full;

(b)
the Seller must deliver to each Buyer:

(i)
the certificates relating to the Shares being Transferred;

(ii)
a transfer of those Shares, duly executed by the Seller in favour of the Buyer;
and

(iii)
a release of any Encumbrances affecting the relevant Shares; and

(c)
subject to the Corporations Act and unless otherwise determined by Special
Majority Vote of the Board, the Buyer must provide loans to the Company:

(i)
to replace the value of any outstanding loans from the Seller to the Company
immediately prior to the Transfer of the Seller's Shares to the Buyer; and

(ii)
on the same terms as the Seller's outstanding loans,

to ensure that the Company is funded to enable it to repay all outstanding loans
from the Seller to the Company.
17.3
Non-Completing Seller

If a Seller defaults in completing the Transfer of any Shares under this
Agreement (Non-Completing Seller), the Chairperson or, failing the Chairperson,
a Director determined by resolution of all Directors other than the Director
appointed by the Non-Completing Seller, is taken to be the Non‑Completing
Seller's duly appointed attorney with full power to:


Shareholders Agreement         page 27

--------------------------------------------------------------------------------




(a)
receive the purchase price from the Buyer on behalf of the Non‑Completing
Seller;

(b)
give to the Buyer a valid receipt of the purchase price on behalf of the
Non-Completing Seller;

(c)
ensure that the Buyer's name is entered in the Company's register of members as
the holder of the Non-Completing Seller's Shares; and

(d)
take all further action necessary to complete the Transfer of the Non‑Completing
Seller's Shares as required under this Agreement.

17.4
Registration of Transfer

The Company must register each Transfer of Shares to which this clause 17
applies.
18
Confidentiality

18.1
Obligations of confidentiality

Subject to clauses 18.2 and 18.3, the Receiving Party must:
(a)
keep the Confidential Information confidential and not directly or indirectly
disclose, divulge or communicate any Confidential Information to, or otherwise
place any Confidential Information at the disposal of, any other person without
the prior written approval of the Disclosing Party;

(b)
take all reasonable steps to secure and keep secure all Confidential Information
coming into its possession or control;

(c)
not memorise, use, modify, reverse engineer or make copies, notes or records of
the Confidential Information for any purpose other than in connection with the
performance by the Receiving Party of its obligations under this Agreement; and

(d)
take all reasonable steps to ensure that any person to whom the Receiving Party
is permitted to disclose Confidential Information under clause 18.3 complies at
all times with the terms of this clause 18 as if that person were a Receiving
Party.

18.2
Exceptions

The obligations of confidentiality under clause 18.1 do not apply to:
(a)
any Confidential Information that:

(i)
is disclosed to the Receiving Party by a third party entitled to do so, whether
before or after the date of this Agreement;

(ii)
was already lawfully in the Receiving Party's possession when it was given to
the Receiving Party and was not otherwise acquired from the Disclosing Party
directly or indirectly; or

(iii)
is generally available to the public at the date of this Agreement or
subsequently becomes so available other than by reason of a breach of this
Agreement; or



Shareholders Agreement         page 28

--------------------------------------------------------------------------------




(b)
any disclosure of Confidential Information by the Receiving Party that is
necessary to comply with any court order, law, or the applicable rules of any
financial market (as defined in the Corporations Act) if, to the extent
practicable and as soon as reasonably possible, the Receiving Party:

(i)
notifies the Disclosing Party of the proposed disclosure;

(ii)
consults with the Disclosing Party as to its content; and

(iii)
uses reasonable endeavours to comply with any reasonable request by the
Disclosing Party concerning the proposed disclosure.

18.3
Authorised disclosure

A Receiving Party may disclose Confidential Information to any Related Entity,
employee, agent, contractor, officer, professional adviser, banker, auditor or
other consultant of the Receiving Party (each a Recipient) only if the
disclosure is made to the Recipient strictly on a “need to know basis” and,
prior to the disclosure:
(a)
the Receiving Party notifies the Recipient of the confidential nature of the
Confidential Information to be disclosed;

(b)
the Recipient undertakes to the Receiving Party (for the benefit of the
Disclosing Party) to be bound by the obligations in this clause 18 as if the
Recipient were a Receiving Party in relation to the Confidential Information to
be disclosed to the Recipient; and

(c)
if requested to do so by the Disclosing Party, the Recipient signs an
undertaking or deed in a form acceptable to the Disclosing Party (and for the
benefit of the Disclosing Party) agreeing to be bound by the obligations in this
clause 18 as if it were a Receiving Party in relation to the Confidential
Information to be disclosed to the Recipient.

18.4
Return or destruction of Confidential Information

Immediately on the written request of the Disclosing Party or on the termination
of this Agreement for any reason, a Receiving Party must:
(a)
cease the use of all Confidential Information of or relating to the Disclosing
Party (or any Related Entity of the Disclosing Party);

(b)
deliver to the Disclosing Party all documents and other materials in its
possession or control containing, recording or constituting that Confidential
Information or, at the option of the Disclosing Party, destroy, and certify to
the Disclosing Party that it has destroyed, those documents and materials; and

(c)
for Confidential Information stored electronically, permanently delete that
Confidential Information from all electronic media on which it is stored, so
that it cannot be restored.

18.5
Warranties

The Disclosing Party warrants to the Receiving Party that:


Shareholders Agreement         page 29

--------------------------------------------------------------------------------




(a)
it has the right to disclose Confidential Information to the Receiving Party and
to authorise the Receiving Party to use the Confidential Information as
permitted by this Agreement; and

(b)
the use of the Confidential Information as permitted by this Agreement does not
breach the intellectual property rights of any other person.

18.6
Liability for breach by recipient

The Receiving Party is liable for any breach of this clause 18 by a Recipient as
if the Recipient were a Receiving Party in relation to the Confidential
Information disclosed to the Recipient.
18.7
Survival of clause

Despite any other provision of this Agreement, this clause 18 survives the
expiry or termination of this Agreement.


Shareholders Agreement         page 30

--------------------------------------------------------------------------------




19
Public announcements

19.1
Making announcements

A party must not make, or authorise or cause to be made, any public announcement
relating to the negotiations between the parties or the terms or the subject
matter of this Agreement unless:
(a)
it has the prior written consent of each other party; or

(b)
it is required to do so by Law or by the rules of any financial market (as
defined in the Corporations Act) to which a party, or a Related Body Corporate
of a party, is subject.

19.2
Requirements

If a party is required to make a public announcement under clause 19.1(b), it
must before doing so, to the extent practicable and as soon as reasonably
possible:
(a)
notify each other party of the proposed announcement;

(b)
consult with each other party as to its content; and

(c)
use reasonable endeavours to comply with any reasonable request by any other
party concerning the proposed announcement.

20
Indemnity

Each party (Indemnifying Party) indemnifies and must keep indemnified each other
party (Indemnified Party), its officers, employees and contractors, against all
actions, claims, proceedings, demands, liabilities, losses, damages, expenses
and costs (including legal costs on a full indemnity basis) that may be brought
against the Indemnified Party or which the Indemnified Party may pay, sustain or
incur as a direct or indirect result of any one or more of the following:
(a)
any breach or non-performance of this Agreement by the Indemnifying Party;

(b)
any wrongful, wilful or negligent act or omission of the Indemnifying Party or
any of its employees, agents or contractors; and

(c)
any representation or warranty made or repeated by any party under this
Agreement being untrue or misleading in any material respect (including by
omission) when made or repeated.



Shareholders Agreement         page 31

--------------------------------------------------------------------------------




21
Party as trustee

21.1
Capacity

If any party (Trustee) enters into this Agreement in the capacity as trustee of
any trust (Trust) under any trust deed, deed of settlement or other instrument
(Trust Deed), and whether or not the other parties have notice of the Trust,
then the Trustee enters into this Agreement both as trustee of the Trust and in
its personal capacity.
21.2
Trustee's warranties

The Trustee represents and warrants that:
(a)
the Trustee has power under the Trust Deed and, in the case of a corporation,
under its constitution, to enter into and execute this Agreement and to perform
the obligations imposed under this Agreement as trustee;

(b)
all necessary resolutions have been passed as required by the Trust Deed and, in
the case of a corporate Trustee, by its constitution, in order to make this
Agreement fully binding on the Trustee;

(c)
the execution of this Agreement is for the benefit of the Trust;

(d)
the Trustee is not in default under the Trust Deed;

(e)
the Trustee has not done, and the Trustee will not during the term of the
Agreement do anything by virtue of which there will be in the future, any
restriction or limitation on the right of the Trustee to be indemnified out of
the assets of the Trust; and

(f)
there is no material fact or circumstance relating to the assets, matters or
affairs of the Trust that might, if disclosed, be expected to affect the
decision of the other parties, acting reasonably, to enter into this Agreement.

21.3
Change of Trustee

No change of Trustee can occur without the prior written consent of the other
parties, which consent must not be unreasonably withheld or delayed.
22
Default

22.1
Default Notice

If an Event of Default, other than an Insolvency Event or Change of Control,
occurs in relation to a Shareholder (Relevant Party), any other Shareholder may
give a notice (Default Notice) to all other Shareholders specifying the Event of
Default and requiring the Relevant Party to remedy the default within 10
Business Days after the Default Notice is given to the Relevant Party.
22.2
Consequences of default

If a Shareholder (Defaulting Party):
(a)
receives a Default Notice and does not comply with the notice within the period
referred to in clause 22.1;



Shareholders Agreement         page 32

--------------------------------------------------------------------------------




(b)
is the subject of an Insolvency Event; or

(c)
is the subject of a Change of Control that has not had the prior written
approval of the other Shareholders,

then, without limiting any other rights or remedies that the other Shareholders
may have against the Defaulting Party:
(d)
despite any other provision of this Agreement, any Director appointed by the
Defaulting Party cannot formally consider nor vote on any matter considered at
Board meetings during that period or whilst the default in question continues;

(e)
other than the Defaulting Party's right to receive sale proceeds if its Shares
are sold as contemplated by clause 22.2(f), all rights under this Agreement or
otherwise attaching to the Shares (including voting rights) held by the
Defaulting Party or its appointed Director will be suspended until the default
is remedied (if applicable) and otherwise will be suspended indefinitely; and

(f)
the Defaulting Party is taken to have issued a Transfer Notice to the Board for
all the Defaulting Party's Shares and clause 13 and any other applicable
provisions of this Agreement will apply to the sale of those Shares, except that
the Shares will not be offered to the Defaulting Party or any Shareholder that
is also a Related Entity of the Defaulting Party.

23
Resolution of deadlocks

23.1
Adjourned meeting

If a matter requiring the Special Majority Vote of the Directors or the
Shareholders is raised in good faith, but not passed, the Directors or
Shareholders (as the case may be) must cause the following procedure to be
followed:
(a)
the meeting will, at the request of a Director or a Shareholder (as applicable),
be adjourned to a date not earlier than 5 Business Days and not later than
10 Business Days after the date of the original meeting; and

(b)
the resolution must be proposed again and reconsidered at the adjourned meeting.

23.2
Deadlock

If on 3 or more occasions in any period of 6 consecutive months a resolution is
reconsidered at an adjourned meeting under clause 23.1 but is not passed, then
any Director or Shareholder (as the case may be) may at any time within 30 days
after the end of that 6 month period notify the other Directors or Shareholders
(as applicable) under this clause 23.2, in which case a deadlock is taken to
have occurred (Deadlock).
23.3
Mediation

If a Deadlock occurs, then the Deadlock must be referred to mediation in
accordance with the following:


Shareholders Agreement         page 33

--------------------------------------------------------------------------------




(a)
The Directors or Shareholders (as applicable) must agree on a mediator within
5 Business days. If they fail to do so, any party may request the Australian
Dispute Centre (ADC) to appoint a mediator.

(b)
Any mediator agreed by the parties or appointed byADC must be independent and
impartial and have appropriate qualifications and experience relevant to
negotiating a resolution of the Deadlock.

(c)
The mediation must be commenced within 20 Business Days after the mediator has
been appointed and must be concluded within 30 Business Days after the mediator
has been appointed, unless otherwise agreed between the parties to the Dispute.

(d)
The mediation must take place in Brisbane, Australia.

(e)
The parties must in good faith co-operate with the mediator and must comply with
requests by the mediator including requests to submit written materials, provide
evidence, attend meetings and pay the mediator's fees. Each party must pay its
own costs of complying with this clause 23.3. The Company must pay the costs of
any Mediator engaged.

(f)
The parties agree that the mediation will be private and confidential and they
undertake not to rely on or introduce as evidence in any arbitral or judicial
proceedings, whether or not such proceedings relate to the Dispute that is the
subject of the mediation, any matter relating to the mediation (including the
existence of the mediation), any settlement agreement, materials created for the
purpose of the mediation and documents produced by another party in the
mediation except:

(i)
for the purpose of making an application to a court of competent jurisdiction to
enforce the settlement agreement;

(ii)
pursuant to the order of a court of competent jurisdiction; or

(iii)
if required by the law of any State which is binding on the party making the
disclosure.

(g)
Without limiting any other right that a Shareholder may have to Transfer Shares
under this Agreement, if after exhausting the procedure set out in this
clause 23.3, the Deadlock has not been resolved, then clause 23.4 applies
without the necessity of first complying with clause 13.

23.4
Party may offer to Sell Shares

(a)
If the Deadlock is not resolved within the period set out in clause 23.3(c),
then within 10 Business Days after that period expires, any Shareholder
(Offeror) may make an unconditional written offer (Offer Notice) to the other
Shareholders (Receiving Parties) to either:

(i)
sell all of the Offeror's Shares to the Receiving Parties at the price and on
the terms specified in the Offer Notice; or

(ii)
buy all of the Receiving Parties' Shares at the price and on the terms specified
in the Offer Notice,

and otherwise on the terms set out in this clause 23.4.


Shareholders Agreement         page 34

--------------------------------------------------------------------------------




(b)
The Receiving Parties must, within 5 Business Days after receipt of an Offer
Notice under clause 23.4(a)(i), either:

(i)
purchase all the Offeror's Shares (with the number of Shares to be purchased by
each Receiving Party being calculated under clause 23.4(f)) for the price and on
the terms specified in the Offer Notice; or

(ii)
collectively give notice (Counter Purchase Notice) to the Offeror stating that
the Receiving Parties:

(A)
do not intend to purchase the Offeror's Shares; and

(B)
instead requiring the Offeror to purchase all of the Receiving Parties' Shares
at the price per Share and on the other terms set out in the Offer Notice.

If the Receiving Parties do not comply with this clause 23.4(b) within that
5 Business Day period, the Receiving Parties will be taken to have made an
election under, and must comply with, clause 23.4(b)(i).
(c)
Not later than 10 Business Days after receipt of a Counter Purchase Notice given
under clause 23.4(b)(ii), the Offeror must purchase the Receiving Parties'
Shares at the price per Share and on the terms set out in the Offer Notice.

(d)
The Receiving Parties must, within 5 Business Days after receipt of an Offer
Notice under clause 23.4(a)(ii), either:

(i)
sell all of their Shares to the Offeror for the price and on the terms specified
in the Offer Notice; or

(ii)
give notice (Counter Sale Notice) to the Offeror stating that the Receiving
Parties:

(A)
do not intend to sell their Shares; and

(B)
instead require the Offeror to sell all of its Shares to the Receiving Parties
(with the number of Shares to be sold to each Receiving Party being calculated
under clause 23.4(f)) at the price per Share and on the other terms set out in
the Offer Notice.

If the Receiving Parties do not comply with this clause 23.4(d) within that
5 Business Day period, the Receiving Parties will be taken to have made an
election under, and must comply with, clause 23.4(d)(i).
(e)
Not later than 10 Business Days after receipt of a Counter Sale Notice given
under clause 23.4(d)(ii), the Offeror must sell all of its Shares to the
Receiving Parties at the price per Share and on the terms set out in the Offer
Notice.

(f)
For the purposes of clauses 23.4(b)(i) and 23.4(d)(ii), the number of Shares to
be purchased by or sold to each Receiving Party must be determined by applying
the following formula:



Shareholders Agreement         page 35

--------------------------------------------------------------------------------




A = B x C/D 
where:
A
=    the number of Shares to be purchased by or sold to a Receiving Party, which
number may be rounded up or down to the nearest whole number at the discretion
of the Board if A is not a whole number;

B
=    the total number of the Offeror’s Shares;

C
=    the number of Shares held by that Receiving Party at that time; and

D
=    the total number of Shares held by all Receiving Parties at that time.

(g)
Completion of the Transfer of Shares under clause 23.4(b)(i), clause 23.4(c),
clause 23.4(d)(i) or clause 23.4(e) as applicable must take place in accordance
with clause 17.

24
Termination

24.1
When terminated

Subject to clause 24.3, this Agreement will be terminated:
(a)
by mutual agreement in writing of all Shareholders;

(b)
for any Shareholder, if and when it ceases to hold, directly or indirectly, any
Shares;

(c)
if and when the Company is deregistered or wound up voluntarily or by an order
of a court; or

(d)
if the Company is listed on any financial market (as that term is defined in the
Corporations Act).

24.2
Consequences generally

Subject to clause 24.3, on the termination of this Agreement, this Agreement is
at an end as to its future operation except for the enforcement of any right or
claim that arises on, or has arisen before, the termination.
24.3
Clauses surviving termination

Despite any other provision of this Agreement, this clause 24 and clauses 1, 17,
18, 19, 20, 25 and 26 survive the expiry or termination of this Agreement.
25
Notices

Any notice or other communication to or by a party under this Agreement:
(a)
must be given in accordance with this clause 25;

(b)
may be given by personal service, post or facsimile;



Shareholders Agreement         page 36

--------------------------------------------------------------------------------




(c)
must be in writing, legible and in English addressed (depending on the manner in
which it is given) as shown in Schedule 2 or addressed in accordance with any
updated details last notified by the party to the sender by notice given in
accordance with this clause;

(d)
must be signed:

(i)
in the case of a corporation registered in Australia, by any authorised
representative or by the appropriate office holders of that corporation in
accordance with the Corporations Act; or

(ii)
in the case of a corporation registered outside of Australia, by a person duly
authorised by the sender in accordance with the laws governing the place of
registration of that corporation;

(e)
is taken to be given by the sender and received by the addressee:

(i)
if delivered in person, when delivered to the addressee;

(ii)
if posted, at 9.00 am on the third Business Day after the date of posting to the
addressee whether delivered or not; or

(iii)
if sent by email the earlier of:

(A)
the time that the sender receives an automated message from the recipient’s
information system confirming delivery of the email; or

(iv)
the time that the email is first opened or read by the recipient, or an employee
or officer of the recipient

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00 pm (addressee's time), it is taken to have been received at 9.00 am
on the next Business Day.


Shareholders Agreement         page 37

--------------------------------------------------------------------------------




26
General

26.1
Obligations are several

The rights, duties, obligations and liabilities of the Shareholders under this
Agreement are several and not joint or joint and several. Each Shareholder is
individually responsible only for its obligations as specified in this
Agreement.
26.2
Time of the essence

In this Agreement, time is of the essence unless otherwise stated.
26.3
Entire understanding

(a)
This Agreement contains the entire understanding between the parties concerning
the subject matter of this Agreement and supersedes, terminates and replaces all
prior agreements and communications between the parties concerning that subject
matter.

(b)
Each party acknowledges that, except as expressly stated in this Agreement, it
has not relied on any representation, warranty, undertaking or statement made by
or on behalf of another party in relation to this Agreement or its subject
matter.

26.4
No adverse construction

No provision of this Agreement is to be construed to the disadvantage of a party
solely because that party was responsible for preparing or proposing this
Agreement or the provision.
26.5
Further assurances

A party, at its own expense and within a reasonable time of being requested by
another party to do so, must do all things and execute all documents that are
reasonably necessary to give full effect to this Agreement.
26.6
No waiver

(a)
A failure to exercise, a delay in exercising or partially exercising any power,
right or remedy conferred on a party by or in respect of this Agreement does not
operate as a waiver by that party of the power, right or remedy.

(b)
A single or partial exercise of any power, right or remedy does not preclude a
further exercise of it or the exercise of any other power, right or remedy. A
waiver of a breach does not operate as a waiver of any other breach.

26.7
Remedies cumulative

Except as set out in this Agreement, the powers, rights and remedies under this
Agreement are cumulative with and not exclusive of any powers, rights and
remedies provided by Law independently of this Agreement.
26.8
Severability

Any provision of this Agreement which is invalid in any jurisdiction must, in
relation to that jurisdiction, be:


Shareholders Agreement         page 38

--------------------------------------------------------------------------------




(a)
read down to the minimum extent necessary to achieve its validity, if
applicable; and

(b)
severed from this Agreement in any other case,

without invalidating or affecting the remaining provisions of this Agreement or
the validity of that provision in any other jurisdiction.
26.9
No assignment

A party cannot assign or otherwise deal with the benefit of this Agreement
without the prior written consent of each other party, which consent may be
withheld by a party in its absolute discretion.
26.10
Consents and approvals

Unless this Agreement provides otherwise, where anything depends on the consent
or approval of a party, then that consent or approval may be given
conditionally, unconditionally or withheld, in the absolute discretion of that
party.
26.11
Variation

This Agreement may be varied (Shareholder Variation) at any time as approved by
a Special Majority Vote of the Shareholders or as evidenced by a written
document signedf by at least that number of shareholders which in respect of
their Shares would in aggregate constitute a Special Majority Vote. A
Shareholder Varation is binding on all Shareholders (whether or not they have
approved the variation or signed a document incorporating the variation).
26.12
Costs

The Company must pay all legal costs of and incidental to the preparation and
completion of this Agreement, other than any costs and expenses that arise from
a Shareholder obtaining independent advice which must be paid by that
Shareholder.
26.13
Duty

Any duty (including related interest or penalties) payable in respect of this
Agreement or any instrument created in connection with it must be paid by the
Company.
26.14
Conflicting provisions

If there is any conflict between the main body of this Agreement and any
schedules or annexures comprising it, then the provisions of the main body of
this Agreement prevail.
26.15
No merger

Unless otherwise provided in this Agreement, the representations, undertakings,
warranties and indemnities of the parties in, or the rights and remedies of the
parties under, this Agreement will not merge on the completion of any
transaction contemplated by this Agreement but will survive and remain
enforceable to the fullest extent.
26.16
Relationship of parties



Shareholders Agreement         page 39

--------------------------------------------------------------------------------




(a)
Except as otherwise expressly stated in this Agreement, nothing in this
Agreement may be construed as creating a relationship of partnership, of
principal and agent or of trustee and beneficiary between the parties or any of
them.

(b)
A Shareholder must not act, represent or hold itself out as having authority to
act as the agent of or in any way bind or commit the other Shareholders to any
obligation.

26.17
Counterparts

If this Agreement consists of a number of signed counterparts, each is an
original and all of the counterparts together constitute the same document. A
party may sign a counterpart by executing a signature page and electronically
transmitting a copy of the signed page to each other party or their authorised
representative.
26.18
Governing law and jurisdiction

(a)
This Agreement is governed by and must be construed in accordance with the Laws
of Queensland.

(b)
The parties submit to the exclusive jurisdiction of the courts of that State and
the Commonwealth of Australia in respect of all matters arising out of or
relating to this Agreement, its performance or subject matter.

(c)
Each party waives any rights to:

(i)
object to the venue of any proceedings; or

(ii)
claim that the proceedings have been brought in an inconvenient forum or that
the courts of another place are a more convenient forum,

if the proceedings have been brought in a court referred to in clause 26.18(b).








Shareholders Agreement         page 40

--------------------------------------------------------------------------------






Schedule 1 – Shareholders


Name
Defined term used in this document
Address for service
Class and number of Shares held at date of this document (if any)
Dyadic International (USA), Inc
Dyadic
Address
140 Intracoastal Pointe Drive, Suite 404
Jupiter, FL 33477
Email Address
memalfarb@dyadic.com
Contact
Mark Emalfarb
Ordinary Shares
1,500,000
JCL Biologics Pty Ltd
JCL
Address
2806 Ipswich Road
Darra QLD 4076 Australia
Email Address
chris.burrell@luinabio.com.au
Contact
Chris Burrell
Ordinary Shares
6,000,000







Shareholders Agreement        page 41

--------------------------------------------------------------------------------






Schedule 2 - Matters requiring Special Majority Approval


The following matters require a "Special Majority Approval" before being
implemented by the Company:
any change, suspension, cessation or abandonment of the Business or any
substantial part of it;
the submission of any tender, bid or proposal relating to any contract or
commitment with a value of $100,000 or more or duration of more than 1 year;
the execution of any contract or entering into any commitment with a value of
$200,000 or more or duration of more than 1 year;
incurring any capital expenditure or liability of $100,000 or more in any
Financial Year for an individual transaction or for a series of transactions in
aggregate;
the acquisition of any freehold land;
entering into leases of real property with rental payments of more than $50,000
for any Financial Year or duration of more than 1 year;
the appointment or removal of a Director;
the payment of remuneration or granting of other benefits to Directors or other
officers of the Company;
the provision of guarantees or any other security by the Company to any Third
Party;
obtaining new or increasing existing borrowings from any Third Party;
the sale of the whole or part of any material undertaking of the Company,
including the sale of any assets with a value of $500,000 or more;
entering into any transaction (including with a Shareholder (or any Related
Entity) that is:
not proposed on a commercial "arms-length" basis;
of any unusual or onerous nature; or
outside the ordinary course of the Business;
the issue of any shares or other securities, or options to take up unissued
shares or other securities, in the capital of the Company other than under
clause 7;
any declaration of dividends;
the execution of or entry into any service, employment or consultancy contract
with:
a term of more than 12 months; or
a financial commitment of $100,000 or more;


Shareholders Agreement        page 42

--------------------------------------------------------------------------------

        


the provision of any Encumbrance by the Company over any of its assets, property
or undertaking securing an amount in excess of $100,000;
any application for, or acquisition or sale of, any shares or other securities
in any company (other than the Company), including the formation, sale or
acquisition of any company as a subsidiary of the Company;
the commencement of any new business (other than the Business);
a modification, variation or amendment to any agreement or arrangement (other
than this Agreement) referred to in this clause 5.2;
subject to clause 7 a determination by the Board on any of the matters relating
to funding of the Company;
the number and identity of signatories to any cheque or other bank accounts of
the Company;
the adoption or variation of a Business Plan;
settling or proceeding with any litigation or other form of dispute resolution;
the compromising, compounding, releasing or discharging (except on payment in
full) of any debt exceeding $50,000 due to the Company; and
any other matter that the Shareholders determine from time to time requires a
decision by Special Majority Vote.












Shareholders Agreement         page 43

--------------------------------------------------------------------------------


        


Execution page


Executed as an Agreement.




 
Signed by 
Novovet Pty Ltd 
by

sign here ►
 
/s/ Chris Burrell_________________________
Director

print name ►
_Chris Burrell_______________________

Sign here ►
 /s/ Robbie White________________________
Company Secretary

print name ►
Robbie White_______________________





 
Signed by 
JCL Biologics Pty Ltd 
by


sign here ►
 
/s/ Chris Burrell_________________________
Director


print name ►
_Chris Burrell___________________________


Sign here ►
 /s/ Robbie White________________________
Company Secretary


print name ►
Robbie White___________________________





Shareholders Agreement         page 44

--------------------------------------------------------------------------------

        






 
Signed by 
Dyadic International (USA), Inc 
by


sign here ►
 
/s/ Mark A Emalfarb    ____________________ 
Director


print name ►
Mark A. Emalfarb
 
 

sign here ►
 
/s/ Ping Rawson_________________________
Company Secretary

print name ►
Ping Rawson







Shareholders Agreement         page 45

--------------------------------------------------------------------------------

        




Annexure 1 – Deed of Accession


[Acceding Party's name] of [Acceding Party's address] (New Shareholder)


In favour of the parties to the Shareholders Agreement from time to time.


RECITALS
A.
The New Shareholder has acquired or will acquire securities in Novovet Pty Ltd
ACN 631 032 749 (the Company).

B.
This deed poll is supplemental to the shareholders’ agreement dated 26 April
2019 between the Company and its shareholders in relation to the Company
(Shareholders Agreement).

C.
The New Shareholder agrees to become a party to the Shareholders Agreement and
to be bound by the terms and conditions of the Shareholders Agreement.



OPERATIVE PART
1
Definitions and Interpretation

Unless the context otherwise requires:
(a)
terms defined in the Shareholders Agreement have the same meaning when used in
this deed; and

(b)
the interpretation provisions in the Shareholders Agreement apply to the
interpretation of this deed.

2
New Shareholder’s Shareholding

The New Shareholder confirms that:
(a)
it has been given a copy of the Shareholders Agreement; and

(b)
it will hold Securities in the capacity of a Shareholder.

3
Covenant

The New Shareholder covenants and agrees with the parties to the Shareholders
Agreement (whether or original or by accession) that, as from the date of this
deed, the New Shareholder will comply with the provisions of the Shareholders
Agreement as fully and in the same manner as if it were a party to the
Shareholders Agreement from the date of the Shareholders Agreement.
4
Notices

The notice details of the New Shareholder are as follows:
(a)
address: [insert address];



Shareholders Agreement         page 46

--------------------------------------------------------------------------------

        


(b)
and attention: [insert name of person notices should be sent to]; and

(c)
email: [insert email address].

5
Costs

The New Shareholder is responsible for all legal and other costs and expenses of
and incidental to the preparation and execution of this deed and any stamp duty
payable in connection with this deed.
6
Governing law

This deed is governed by the laws in force from time to time in the State of
Queensland.


EXECUTED as a deed poll


[insert appropriate execution clause]






Shareholders Agreement         page 47